DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 28 July 2022.  Claims 1-20 are currently pending of which claims 1, 7-17 and 19 are currently amended.  

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 28 July 2022.  The objections to the claims presented in the Office Action of 28 April 2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the term “ultra-high” in the claim is a relative term which renders the claim indefinite. The term “ultra-high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term “ultra-high” renders indefinite the support material.
As to claim 17, the claim recites the limitation "the functional groups of the anode anion exchange polymer".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 19, the claim recites the limitation "the functional groups of the cathode anion exchange polymer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0241315 to Yoshinaga (Yoshinaga) in view of US Patent Application Publication No. 2017/0203289 to Bae et al. (Bae), further in view of US Patent Application Publication No. 2017/0183789 to Matthews et al. (Matthews), further in view of US Patent Application Publication No. 2014/0356761 to Gibbs et al. (Gibbs), and further in view of US Patent Application Publication No. 2017/0167036 to Tew et al. (Tew).
As to claims 1 and 11, Yoshinaga teaches an environmental control system comprising an oxygen control electrolyzer cell (10-1) comprising a membrane electrode assembly comprising an anion exchange membrane (13), an anode (12) on an anode side of the anion exchange membrane (13) comprising a catalyst and a cathode (14) on a cathode side of the anion exchange membrane (13) comprising a catalyst, wherein the anode and cathode area configured on opposing sides of the anion exchange membrane and the anode and cathode are coupled with a power source to provide electrical potential across the anode and the cathode such that electrolysis of water can be initiated such that water and oxygen are produced by the anode and water is consumed by the cathode and a controller coupled with the power source and the cell to control the electrical potential across the anode and the cathode (Paragraphs 0068-0071, 0073, 0075, 0084 and 0087; Figure 3).  Yoshinaga further teaches that the apparatus comprises an enclosure coupled with the cathode and/or anode such that humidity is controlled in the enclosure (Paragraphs 0079-0084; Figure 7).
However, Yoshinaga fails to further teach an anion exchange membrane as specifically claimed.  However, Bae also discusses anion exchange membranes useful for electrolysis cells and teaches that an improved membrane in terms of stability and resistance to degradation comprises a SEBS copolymer backbone with quaternary ammonium functional groups linked to the backbone via an alkyl side chain (Paragraphs 0004, 0009, 0010 and 0027).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the anion exchange membrane of Yoshinaga with the membrane composition of Bae in order to form an improved membrane in terms of stability and resistance as taught by Bae.  Bae further teaches that an effective thickness for the anion exchange membrane is approximately 30-40 microns (Paragraph 0039).
However, Yoshinaga fails to further teach that the anion exchange membrane comprises a support material in which the anion exchange polymer is imbibed.  However, Matthews also discusses anion exchange membranes for use in electrolytic apparatus and teaches that the membrane can be provided with support via provided the polymer imbibed into a porous mechanical support (Paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the anion exchange membrane of the combination with a porous support into which the anion exchange polymer is imbibed in order to provide support to the membrane as taught by Matthews.  
However, Yoshinaga further fails to teach that the anode and the cathode themselves comprise an anion exchange polymer.  However, Gibbs also discusses catalysts for use with membrane electrode assemblies and teaches that a particularly effective catalyst layer for both catalyzing the reaction and ensuring the moving of fluid comprises dispersing the catalyst with an anion exchange polymer (Paragraphs 0087-0101).  Therefore, it would have been obvious to one of ordinary skill in the at the time of filing to place the anode and cathode catalysts of Yoshinaga in an anion exchange polymer in order to form an effective catalyst layer for both catalyzing the reaction and ensuring the moving of fluid as taught by Gibbs.  
However, Yoshinaga fails to further teach that the apparatus comprises an air moving device that produces a flow of process air onto the anode of the cell.  However, Tew also discusses oxygen control electrolyzer cells and teaches that a flow of process air (cooling air) should be provided onto the anode in order to provide for temperature control (Paragraph 0019; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Yoshinaga with the provision of an air moving device of some sort to provide a flow of cooling process air onto the anode of the oxygen control electrolyzer cell in order to provide temperature control as taught by Tew.  
It is important to note, that even though taught above, the limitations “produces a flow of process air onto the anode”, “to provide an electrical potential across the anode and the cathode to initiate electrolysis of water, wherein water is reacted to form reactants on the anode and the cathode to control the humidity level of the enclosure”, “wherein oxygen and water are produced by the anode side by the anode and wherein water is consumed on the cathode side by the cathode” are functional limitations.  Functional limitations must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).
As to claims 2 and 3, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Yoshinaga further teaches that the enclosure can be coupled to the anode side and thus an apparatus that is capable of performing the functional language such that a concentration of water and oxygen is increased in the enclosure by the environmental control system (Paragraphs 0079-0084).
As to claims 4 and 5, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Yoshinaga further teaches that the enclosure can be coupled to the cathode side and thus an apparatus that is capable of performing the functional language such that a concentration of water and oxygen is decreased in the enclosure by the environmental control system (Paragraphs 0079-0084).
As to claim 6, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Yoshinaga further teaches that the enclosure can be coupled to the cathode side and thus an apparatus that is capable of performing the functional language such that a concentration of water is decreased and hydrogen is produced in the enclosure by the environmental control system (Paragraphs 0079-0084).
As to claim 7, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Matthews further teaches that the support comprises PTFE, considered to be an ultra-high molecular weight polyethylene (Paragraph 0039).
As to claim 10, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Yoshinaga further teaches that the MEA comprises a gas diffusion layer comprising for example, carbon paper, or titanium, nickel or stainless-steel mesh (Paragraphs 0055 and 0073).  
As to claim 16, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Bae further teaches that an effective thickness for the anion exchange membrane is approximately 30-40 microns (Paragraph 0039).  Approximately 30 microns is considered to be substantially equivalent to 25 microns absent a showing of unexpected results.  Furthermore, mere changes in size are not patentably significant (MPEP 2144.40 IV A).
As to claim 17, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  The combination fails to specifically teach that the anion exchange polymer of the anode comprises quaternary ammonium functional groups.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the same anion exchange polymer for the anode layer as the membrane layer for the same beneficial reasons as discussed above, as well as minimizing different components needed for the system.  
As to claim 18, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Yoshinaga further teaches that the anode catalyst comprises platinum (Paragraph 0059).
As to claim 19, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  The combination fails to specifically teach that the anion exchange polymer of the cathode comprises quaternary ammonium functional groups.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the same anion exchange polymer for the anode layer as the membrane layer for the same beneficial reasons as discussed above, as well as minimizing different components needed for the system.  
As to claim 20, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  Yoshinaga teaches that a specifically desired cathode catalyst comprises carbon; however, Yoshinaga further teaches that while less advantageous, platinum cathode catalyst are known in the art, and thus would have been an obvious embodiment, even if less desirable, and also teaches that this catalyst would in fact be desirable if hydrogen production were also desirable (Paragraph 0019).

Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew as applied to claims 1, 3 and 5 above, and further in view of Foreign Patent Document No. JP 11-137946 to Imaizumi et al. (Imaizumi).
As to claim 8, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 3.  However, the combination fails to further teach that the include further comprises a separator comprising an ionomer to allow moisture to pass therethrough but prevent oxygen from passing through.  However, Imaizumi also discusses an oxygen control electrolyzer cell for humidification control and teaches that the enclosure can comprise an ionomer (Nafion) separator (10), which allows water to pass through by not oxygen, for separating the enclosure into two separate compartments (7/9) in order to allow for humidification control in a separate space from oxygen control (Paragraphs 0016-0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the enclosure of Yoshinaga with an ionomer separator allowing moisture but not oxygen to pass therethrough in order to allow for humidification control and oxygen control in separate spaces as taught by Imaizumi.  
As to claim 9, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 5.  However, the combination fails to further teach that the include further comprises a separator comprising an ionomer to allow moisture to pass therethrough but prevent oxygen from passing through.  However, Imaizumi also discusses an oxygen control electrolyzer cell for humidification control and teaches that the enclosure can comprise an ionomer (Nafion) separator (10), which allows water to pass through by not oxygen, for separating the enclosure into two separate compartments (7/9) in order to allow for humidification control in a separate space from oxygen control (Paragraphs 0016-0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the enclosure of Yoshinaga with an ionomer separator allowing moisture but not oxygen to pass therethrough in order to allow for humidification control and oxygen control in separate spaces as taught by Imaizumi.  
As to claim 15, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  As discussed above, Bae teaches that the functional groups consists of quaternary ammonium.  However, the combination fails to further teach that the include further comprises a separator comprising an ionomer to allow moisture to pass therethrough but prevent oxygen from passing through.  However, Imaizumi also discusses an oxygen control electrolyzer cell for humidification control and teaches that the enclosure can comprise an ionomer (Nafion) separator (10), which allows water to pass through by not oxygen, for separating the enclosure into two separate compartments (7/9) in order to allow for humidification control in a separate space from oxygen control (Paragraphs 0016-0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the enclosure of Yoshinaga with an ionomer separator allowing moisture but not oxygen to pass therethrough in order to allow for humidification control and oxygen control in separate spaces as taught by Imaizumi.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew as applied to claim 1 above, and further in view of US Patent Application Publication No. 2010/0323249 to Fujiwara et al. (Fujiwara).
As to claim 12, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  However, as discussed above, Bae teaches that the functional group are quaternary ammonium groups and not pyridinium groups.  However, Fujiwara also discusses functional groups for anion exchange membranes and teaches that pyridinium is a known equivalent to quaternary ammonium groups (Paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the functional group of Bae with a pyridinium group as a known equivalent as taught by Fujiwara (MPEP 2144.06 II).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0144973 to Darling et al. (Darling).
As to claim 14, the combination of Yoshinaga, Bae, Matthews, Gibbs and Tew teaches the apparatus of claim 1.  As discussed above, Tew renders obvious an air moving device; however, Tew is silent as to the specific configuration of the air moving device.  However, Darling also discusses oxygen control electrolyzer cells and teaches that appropriate air moving means comprises a fan (Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the air moving device as a fan with the reasonable expectation of effectively providing a flow of air.  

Double Patenting
Acknowledgment is made to Applicant’s claim amendments received 28 July 2022.  The Double Patenting objections presented in the Office Action of 28 April 2022 are withdrawn.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of the limitation wherein the backbone specifically consists of poly(phenylene) and the side chain specifically consists of a piperidine.  

Response to Arguments
Applicant's arguments filed 9 August 2021 have been fully considered but they are not persuasive.  Applicants argue that the new claim limitations render the claims patentable; however, as discussed above, the Examiner has newly rejected theses claim limitations in view of Matthews and Tew. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        `````````